Citation Nr: 0332586	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  94-15 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury. 

2.  Entitlement to service connection for a psychiatric 
disability, to include schizophrenia and post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


REMAND

On February 20, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  This veteran is seeking service 
connection for a psychiatric disability, 
to include post-traumatic stress 
disorder.  Please write the veteran and 
request a detailed written statement of 
all alleged in-service stressors.  The 
veteran should provide specific details 
of the claimed stressors, including the 
location, month, day and year of each 
alleged stressor; the location and date 
of the reported air show crash; unit 
assignments; and names, rank, and unit 
assignments of other service members 
involved in any alleged event.

In regard to his alleged personal 
assault, the veteran is requested to 
respond with as much specificity as 
possible and report the names, rank, and 
unit assignment of others involved, 
location and date of incident, and 
veteran's unit assignment and location at 
that time.  The veteran is also requested 
to indicate whether the incident was 
reported to commanding officers or 
military police.  The veteran should also 
be notified of alternative sources of 
information, including medical records 
from private physicians, civilian police 
reports, lay statements from family 
members, comrades, or clergy, or copies 
of personal diaries or journals.  The 
M21-1, Part III, Change 55 (April 1996), 
Exhibit 4A, "Suggested Attachment to 
Letter to Veteran Requesting PTSD 
Information Concerning An In-Service 
Personal Assault" should be attached to 
the request for information.  

2.  The RO should then prepare a letter 
asking the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) to 
provide any available information, 
including morning reports and deck logs, 
which might corroborate the veteran's 
alleged in-service stressors.  Provide 
USASCRUR with a description of the 
alleged stressors identified by the 
veteran in his response to paragraph two 
and the December 1989 VA Form 9 contained 
the claims folder.  Provide USASCRUR with 
copies of any personnel records obtained 
showing service dates, duties, and units 
of assignment.

3.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility(ies) for the veteran to 
be afforded the following examinations: 

(1) An orthopedic examination to 
determine the nature and etiology of the 
veteran's current back disability.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
necessary diagnostic tests should be 
completed.  The examiner should then 
provide an opinion as to whether it is as 
likely as not that any current back 
disability is related to service, 
including with consideration of the back 
complaints.  A complete rationale for any 
opinion expressed must be provided.  Send 
the claims folder to the examiner for 
review.

(2) A psychiatric examination to 
determine the nature and etiology of any 
current psychiatric disability.  The 
examiner is requested to examine the 
veteran and review the evidence of 
record; the psychiatric diagnoses found 
on examination and the date of onset of 
each should be specified.  All pertinent 
symptomatology and findings should be 
reported.  The examiner is requested to 
express an opinion as to whether any 
psychiatric disability found on 
examination is at least as likely as not 
related to military service.  If PTSD is 
diagnosed, the examiner should render an 
opinion as whether the diagnosis is 
linked to a specific corroborated 
stressor event experienced during 
military service.  A complete rationale 
for each opinion expressed must be 
provided.  Send the claims folder to the 
examiner for review.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





